17-01101-scc        Doc 34       Filed 01/18/19       Entered 01/18/19 16:57:10     Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :   Chapter 11
                                                               :
BCBG MAX AZRIA GLOBAL                                          :   Case No. 17-10466 (SCC)
HOLDINGS, LLC, et al.,                                         :
                                                               :   Jointly Administered
                                                               :
                  Debtors.                                     :
---------------------------------------------------------------x
                                                               :
DAVID MACGREEVEY, in his capacity as                           :
PLAN ADMINISTRATOR,                                            :   Adv. Pro. No. 17-01101 (SCC)
                                                               :
                  Plaintiff,                                   :
                                                               :
         vs.                                                   :
                                                               :
NYAM, LLC,                                                     :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

  STATE OF NEW YORK                           )
                                              )
  COUNTY OF NEW YORK                          )

        I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang

Ziehl & Jones LLP. I am not a party to the within action; my business address is 780 Third

Avenue, 34th Floor, New York, New York 10017-2024.

        On January 18, 2019, I caused a true and correct copy of the following documents to be

served via electronic mail and First Class US Mail upon the party set forth on the service list

annexed hereto as Exhibit A.




DOCS_NY:38583.1 08467/001
17-01101-scc        Doc 34   Filed 01/18/19    Entered 01/18/19 16:57:10       Main Document
                                              Pg 2 of 3



     Memorandum of Law in Further Support of Plaintiff’s Motion for Partial Summary

        Judgment and in Opposition to Defendant’s Cross-Motion for Summary Judgment

        [Docket No. 31];

     Plaintiff’s Response to Defendant’s Statement Pursuant to Local Rule 7056-1 of Material

        Facts as to Which There are No Genuine Issues to be Tried in Support of its Cross-

        Motion for Summary Judgment [Docket No. 32]; and

     Declaration of Beth Levine in Further Support of Plaintiff’s Motion for Partial Summary

        Judgment and in Opposition to Defendant’s Cross-Motion for Summary Judgment

        [Docket No. 33].

        I declare under penalty of perjury, under the laws of the State of New York and the

United States of America that the foregoing is true and correct.

        Executed on January 18, 2019 at New York, New York.


                                                     /s/ La Asia S. Canty
                                                     La Asia S. Canty




                                                2
DOCS_NY:38583.1 08467/001
   17-01101-scc         Doc 34   Filed 01/18/19    Entered 01/18/19 16:57:10   Main Document
                                                  Pg 3 of 3
                                                  EXHIBIT A

Service by E-Mail and First Class US Mail

Michael Hamersky, Esq.
Griffin Hamersky LLP
420 Lexington Avenue
New York, NY 10170
Email: mhamersky@grifflegal.com




DOCS_NY:38583.1 08467/001
